Citation Nr: 1202508	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for each disability at issue.  

The record reflects the Veteran has been scheduled to testify before a Veterans Law Judge on several occasions.  One was cancelled, another postponed, and he failed to report for a hearing in July 2011.  The Board finds, therefore, that his request for a hearing has been withdrawn.

By decision dated November 2011, the Board denied service connection for bilateral hearing loss, and granted service connection for peripheral neuropathy of each lower extremity.  The claims for service connection for an acquired psychiatric disability, to include PTSD, and for tinnitus were remanded.  As discussed below, the Board must vacate this decision.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for tinnitus, and for peripheral neuropathy of each lower extremity, claimed as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By decision dated November 1, 2011, the Board denied service connection for bilateral hearing loss, granted service connection for peripheral neuropathy of each lower extremity, and remanded the Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD, and tinnitus.

2.  The decision to grant service connection for peripheral neuropathy in each lower extremity was based, in part, on evidence in the claims folder that concerned another veteran.

3.  A bilateral hearing loss was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the November 1, 2011, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Vacatur

On November 1, 2011, the Board issued a decision denying service connection for bilateral hearing loss and granting service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  The Board also remanded claims for service connection for an acquired psychiatric disability, to include PTSD, and tinnitus.  The evidence in the claims folder included medical records pertaining to another veteran.  This evidence was relied upon in the determination to grant service connection for peripheral neuropathy of each lower extremity.  

This was noted by personnel at the RO, and the file was returned to the Board for review.

The Board may vacate an appellate decision at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  In this case, the decision was predicated, in part, on evidence that did not pertain to the Veteran.  Thus, the November 1, 2011 Board decision must be vacated.

In light of the fact the evidence that pertained to another veteran did not involve the claim for service connection for bilateral hearing loss, the Board finds it is appropriate to proceed with a decision on the merits regarding this matter.

	II.  Service connection 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a July 2006 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion as to determine the etiology of the disability at issue decided on the merits herein.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, and the report of a VA examination. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Service personnel records indicate the Veteran's job in service involved aviation electronics.

The service treatment records disclose the Veteran was afforded approximately 12 audiograms.  With one exception, these were all within normal limits.  An August 1978 audiogram reveals the hearing threshold levels in decibels in the right ear were 25, 25, 25, 25 and 25, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 20, 15, 35 and 20.  

The ears were evaluated as normal on the separation examination in January 1979.  An audiogram shows the hearing threshold levels in decibels in the right ear were 10, 10, 15, 10 and 5, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 5, 10 and 15.

On VA audiometric examination in November 2006, the Veteran reported he served as a crewman for helicopters and fixed wing aircraft.  He described noise exposure from combat, aircraft, small weapons fire and generators.  Following audiometric testing, the diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the evaluations of the Veteran's hearing in service revealed no significant change in his hearing.  She concluded his hearing loss was not caused by or the result of service.  

The Board acknowledges the audiometric test in August 1978 demonstrated hearing loss in both ears, and that the Veteran was diagnosed with bilateral sensorineural hearing loss on the November 2006 VA examination.  However, the Veteran's hearing was within normal limits on the separation examination about one year later.  It is significant to note, moreover, that the VA examiner, who reviewed the claims folder, concluded that the hearing loss was not related to service.  

It is also significant to point out that the initial indication following service of any hearing loss was in 2006, approximately 27 years following the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran's assertions that his hearing loss is the result of his military service.  However, as a lay person, he is not competent to diagnose hearing loss or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his bilateral hearing loss is related to service, to include noise exposure therein.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The Board's November 1, 2011, decision denying service connection for bilateral hearing loss, granting service connection for peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, and remanding the claims for service connection for an acquired psychiatric disability, to include PTSD, and for tinnitus, is vacated.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran also asserts service connection is warranted for PTSD, tinnitus and peripheral neuropathy of each lower extremity.  The record reflects the Veteran served in Vietnam from April 1966 to April 1967.  

When he was seen in a VA outpatient clinic in August 2006, the Veteran reported he was sent for advance training with the Coast Guard coastal force.  He states this was like special forces training.  He described various missions he participated in, and claimed much of what he did was classified.  He maintains he also operated in Cambodia and Laos.  

In addition, the Veteran maintains he had traumatic experiences while serving in the United States.  He alleges he took part in search and recovery operations and dealt with people who had been injured or killed.

In light of this evidence, the Board finds that attempts should be made to corroborate the Veteran's involvement in Special Operations Forces classified missions in accordance with VA Fast Letter 09-52 (December 9, 2009).

As noted above, the Veteran was in aviation electronics and, as such, was exposed to acoustic trauma.  While the service treatment records are negative for complaints or findings pertaining to tinnitus, during the VA audiometric examination in November 2006, the Veteran insisted it was present in service.  He is competent to describe his symptoms.  Following the examination, the examiner commented tinnitus was not documented in the service treatment records and that she was unable to determine the etiology of tinnitus without resorting to speculation.  She did not, however, indicate why she could not provide the requested opinion.

With respect to the claims for service connection for peripheral neuropathy of each lower extremity, the Board notes service connection is in effect for diabetes mellitus, evaluated as 20 percent disabling.  

On VA examination in November 2006, the Veteran reported pain and numbness of his middle toes bilaterally.  The diagnosis was that diabetes was under excellent control, with normal physical findings for peripheral neuropathy.  

VA outpatient treatment records show the Veteran was seen in February 2007 for continuing problems with numbness in his feet.  A sensory examination was normal.  He complained of pains in his legs and feet in February 2010.  The pertinent impression was peripheral neuropathy, stable.  Similar complaints were recorded in March and June 2010.  Diabetes mellitus with neuropathy was noted on the June 2010 visit.  When seen in September 2010, it was reported he was insensate to light touch.  The assessment was diabetes mellitus with neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request he provide any additional information, including detailed descriptions of stressful events (to include any that occurred in the United States), including all dates, places, and identifying information of others involved (names, ranks, and units of assignment) and the appellant's unit of assignment at the time each of his claimed stressors occurred.  

2.  Contact the appellant and request he provide the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for peripheral neuropathy of each lower extremity.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

3.  Pursuant to the guidelines set forth in VA Fast Letter 09-52 (December 9, 2009), provide the Veteran with a VCAA notice letter that includes the Special Operations Unit Development paragraph and requests that he provide information about his participation in classified missions during active service, to include locations and an approximate date (within a two-month period).  

4.  Then, utilizing information already of record, including that contained in the Veteran's statements, and any new information offered by the Veteran in response to the above-referenced VCAA notice letter, attempt to verify the Veteran's involvement in Special Operations Forces classified missions.  In accordance with the instructions contained in VA Fast Letter 09-52, such action must include sending a follow-up letter to the Veteran if the information he provides is incomplete, and routing the claims folder to the Military Records Specialist for completion of the Special Operations Forces Incident document.  Associate all responses (positive or negative) with the claims folder.

5.  If sufficient information is furnished by the appellant, verify the stressor through all appropriate sources.  

6.  Following completion of the actions requested above, schedule the Veteran for a VA psychiatric examination to identify the nature and etiology of all identified psychiatric disabilities, to include PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or higher) that any diagnosed psychiatric disability, to include PTSD, is related to any stressors deemed verified by VA, or any other incident of service.  A complete rationale should be provided for the opinion offered.

7.  If the examiner who conducted the November 2006 VA audiometric examination is available, send her the claims folder and request she explain why she could not formulate an opinion regarding the etiology of tinnitus without resort to mere speculation.  If she is not available, schedule a VA audiometric examination and request the examiner provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's tinnitus is related to in-service noise exposure. The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

8.  Schedule a VA neurology examination to determine whether peripheral neuropathy of either lower extremity is present, and the etiology thereof.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner must consider all evidence of record, to include VA outpatient treatment records dated in June 2010, and September 2010, which assessed "diabetes mellitus with neuropathy."  The examiner must opine as to whether it is at least as likely as not that any peripheral neuropathy of either lower extremity is due to, or chronically aggravated by, service-connected diabetes mellitus.  The rationale for all opinions offered must be provided.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above (to include scheduling a VA examination), the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


